DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “computer system networking device” must be shown or the feature(s) canceled from line 2 of claims 1 & 20; see 112(b) rejection below.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 16 the 2nd line in each “a computer system networking device” it is not clear what component is being identified (see drawing objection above).  
Line 1 “A computer system networking device assembly” is identified on the drawings as components 100 & 200. Line 3 “a computer system networking device module” as component 10. There does not appear to be any drawing reference number for “a computer system networking device”.  
Therefore, the 2nd line will not be given any patentable weight.  

Claim 25 depends from claim 24 which would make the limitations around placement of the circuit boards impossible. Examiner will interpret claim 25 as depending on claim 23. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Testani.
A computer system networking device assembly (fig. 1; 110) comprising: 
a computer system networking device comprising: 
a computer system networking device module (10) coupled to a power supply circuit (20); 
at least one connection point on the power supply circuit configured to be 
directly connected via an AC power wire to a mains power supply (¶0096, “The power handling circuit 10-1 is coupled to AC power by way of the external AC terminals 12.”).

Claim 2 Testani discloses that the computer system networking device module is a gateway module (¶0099 especially “The processing circuitry 110 may employ random access memory (RAM), read only memory (ROM), I/O circuitry, and communication interface circuitry coupled together by a bus system. The buss typically provides data, address, and control lines between a processor and the other system components”).
Claim 3 Testani discloses that the gateway module is positioned on a first circuit board (10-2) and the power supply circuit is positioned on a second circuit board (10-1).
Claim 4 Testani discloses that the first circuit board and the second circuit board are electrically and mechanically connected via at least one electrical connector (fig. 28).
Claim 6 Testani discloses that the first circuit board is positioned and extends in a first plane and the second circuit board is positioned and extends in a second plane, and wherein the first plane is different from the second plane (fig. 28).
Claim 7 Testani discloses that the computer system networking device further comprises an enclosure (200), wherein the enclosure houses the gateway module and power supply circuit (figures 20-21 & 26-28).
Claim 8 Testani discloses that the enclosure is formed of a front plate (204 in fig. 20) having a front surface attached to a back plate (fig. 21 at 200).

Claims 16-17 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Testani.
A computer system networking device assembly (fig. 1; 110) comprising: 
a computer system networking device comprising: 
a computer system networking device module (10) coupled to a power supply circuit (20); 
at least one connection point on the power supply circuit configured to be 
directly connected via an AC power wire to a mains power supply (¶0096, “The power handling circuit 10-1 is coupled to AC power by way of the external AC terminals 12.”); 
an enclosure (figures 20 & 21) having a front surface (fig. 20), wherein the enclosure houses the computer system networking device module (fig. 26) and power supply circuit (20); and 
a subplate or wall plate (202) having a first aperture formed therethrough (fig. 28 at 202 various apertures), and wherein the 
front surface of the enclosure is configured to be positioned at least partially through the first aperture formed in a subplate or a wall plate (¶0142 “the switch actuator 204-2 is shown to include a central aperture”).
Claim 17 Testani discloses that the computer system networking device module is a gateway module (¶0099 especially “The processing circuitry 110 may employ random access memory (RAM), read only memory (ROM), I/O circuitry, and communication interface circuitry coupled together by a bus system. The buss typically provides data, address, and control lines between a processor and the other system components”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Testani in view of Morgan et al.
Testani discloses that the first and second circuit boards are connected but not that they are positioned and extend in a first plane.  
Morgan discloses two distinct circuit boards that extend in a plane (fig. 1). Before the effective filing date of the claimed invention it would have been well known to alter the two circuit boards of Testani from stacked to a same plane configuration as taught by Morgan.  A motivation for this would be to conserve space in a Y direction.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 9, 11-13, 15 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Testani in view of Rohmer (US7271338).
Testani does not disclose that the front surface is curved.  
Rohmer discloses a curved front surface of a front plate (figures 1 & 2). Before the effective filing date of the claimed invention it would have been well known to alter the front surface of Testani to curved as taught by Rohmer.  A motivation for this shape change could be to cut down on shaper edges. MPEP 2144.04 Changes in shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Claims 11-13 Testani in view of Rohmer discloses that the computer system networking device is at least partially positioned in a wall box that is either single gang multi-gang (Rohmer col. 4 ll 37-40 & col. 6 ll 54-61).  
Claim 15 Testani in view of Rohmer discloses that the front surface of the front plate is positioned through an aperture formed in a subplate or a wall plate (Testani ¶0005 1st sentence & Rohmer figures 2A/B).
Claims 18-19, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Testani in view of Kelly et al.
Testani does not disclose that the subplate or wall plate further includes a second aperture formed therethrough being configured to accommodate at least a portion of an electrical wiring device.
Kelly discloses a wall plate further that includes a second aperture formed therethrough being configured to accommodate at least a portion of an electrical wiring device (figures 21(a) & 21(b). Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to include a second aperture for accommodating an electrical wiring device as taught by Kelly in the computer networking device of Testani. A motivation for this could be to permit expanded functionality.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 19 Kelly discloses that the electrical wiring device is configured to be at least partially installed in a wall box within a wall mounting surface (figures 21(a) & 21(b) a module that can be inserted into a wall box).
Claim 27 Kelly discloses an outlet receptacle (fig. 12(b).  
Claim 26 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Testani in view of Rohmer (US7271338).
Testani does not disclose that the front surface is curved.  
Rohmer discloses a curved front surface of a front plate (figures 1 & 2). Before the effective filing date of the claimed invention it would have been well known to alter the front surface of Testani to curved as taught by Rohmer.  A motivation for this shape change could be to cut down on shaper edges. MPEP 2144.04 Changes in shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Allowable Subject Matter
Claims 10, 14, 20-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649